DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the Remarks filed on 6/8/2022.  Claim 4 has been canceled.  Claims 1-3, 5 and 6 are now pending.

Allowable Subject Matter

3.	Claims 1-3, 5 and 6 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Ikeda et al. (JP 2013-112718).
	Ikeda et al. disclose a polypropylene resin composition includes, based on 100 pts.wt. of a propylene-ethylene block copolymer, 1-20 pts.wt. of a talc with a 1-10 μm average particle size, 1-20 pts.wt. of a fibrous magnesium sulfate with a 0.1-1.5 μm average fiber diameter and a 10-30 μm average fiber length, and 1-100 pts.wt. of an elastomer such as ethylene/octane copolymer elastomer ([0010], [0012]).
	Thus, Ikeda et al. do not teach or fairly suggest the claimed resin composition comprising: a polypropylene resin; an olefinic elastomer; a talc having an aspect ratio in a range of 35 to 60; a fibrous magnesium sulfate having an average fiber diameter of 0.1 pm to 2 pm and an average fiber length of 8 pm to 30 pm; [[and]] a metallic soap that is at least one selected from the group consisting of a magnesium salt of a fatty acid and an aluminum salt of a fatty acid; and a crystal nucleating agent, wherein the content of the olefinic elastomer is in a range of 0.2 parts by weight to 2 parts by weight per 100 parts by weight of the polypropylene resin, the content of the talc is in a range of 2 parts by weight to 5 parts by weight per 100 parts by weight of the polypropylene resin, the content of the fibrous magnesium sulfate is 2 parts by weight to 5 parts by weight per 100 parts by weight of the polypropylene resin, [[and]] the content of the metallic soap is in a range of 0.01 parts by weight to 1 part by weight per 100 parts by weight of the polypropylene resin, and the content of the crystal nucleating agent is in a range of 0.005 parts by weight to 1 part by weight per 100 parts by weight of the polypropylene resin.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762